DETAILED ACTION
This action is pursuant to the claims filed on August 5, 2021. Claims 1-14, 16-20 and 22 are pending. Claims 15 and 21 are cancelled. Claims 16-20 and 22 are withdrawn. A final action on the merits of claims 1-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hagar et al. (hereinafter ‘Hagar’, U.S. PGPub. No. 2018/0215941).
In regards to independent claim 1, Hagar discloses an electrode sensor (a medical electrode 20 in Figs. 3-4) comprising: a solid conductive polymeric substrate comprising electrically conductive polymers and/or an electrically conductive filler shaped as an electrode 
In regards to claim 8, Hagar discloses that the particles comprises glass ([0030]: the inert material may be glass). 
In regards to claim 10, Hagar discloses the substrate comprises a contact surface and only the contact surface has the silver-coated particles distributed thereon and embedded therein (the conductive ink 24 is disposed only on the contact surface of the layer 30). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar as applied to claim 1 above.
In regards to claim 2, Hagar discloses that the average size of the silver-coated particles is in a range of 1-100 um ([0032]). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the size of the particles to be in the range of 1 – 300 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regard to claims 3-6, Hagar further discloses the amount of silver coated particles and pure silver flakes can be carefully controlled to obtain a desired resistivity while reducing the cost of manufacturing the conductive layer 24 ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the weight of the silver coated inert particles and the pure silver particles distributed on the surface to provide a desired resistivity while reducing the manufacturing costs ([0035]-[0036], . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hagar as applied to claim 1 above, and further in view of Adams et al. (hereinafter ‘Adams’, U.S. Pat. No. 5,337,748).
In regards to claim 7, Hagar discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Hagar does not explicitly disclose providing a surface roughness in the range of 1-15 micron.
McAdam teaches providing a surface layer of an electrode having an optical surface topography or surface roughness by providing suitable choice of aggregate particle size to optimize the interface impedance (col. 5, ln. 25-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amount of silver-coated glass fibers to obtain the desired resistivity and to optimize the surface topography or surface roughness as further taught by McAdams, thereby arriving at the claimed range of surface roughness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hagar as applied to claim 1 above, and further in view of Imran (U.S. Pat. No. 5,211,174).
In regards to claim 9, Hagar discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Hagar does not disclose that the particles are fibers.
Imran teaches various suitable inert materials including inorganic flakes, and glass similarly used by Hagar or fibers (col. 3, ln. 38-47) for forming silver-coated particles. .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagar, and further in view of Sanfilippo (U.S. Pat. No. 5,626,135).
In regards to independent claim 11 and dependent claims 12-14, Hagar discloses an electrode comprising an electrode sensor as defined in claim 1 (see claim 1); a conductive gel of a surface of the electrode sensor (layer 26 is a sticky gel in Fig. 4, [0060]); and a removable cover attached to the conductive gel (release liner 28 in Fig. 4, [0061]). Hagar discloses that the medical electrode can be used as an electrode for electrocardiogram, transcutaneous electrical nerve stimulation (TENS) electrodes or as biomedical electrode ([0063]), thus meeting claims 12-14. 
However, Hagar does not disclose the electrode comprising a conductive stud for attaching a backing to the electrode sensor.
Sanfilippo discloses a medical electrode (electrode 50 in Fig. 10) comprising two connections (stud 54 and tab contact 70 in Fig. 10) for simulatensouly connecting the electrode to two different pieces of electrical equipment (col. 10, ln. 3-51). Therefore, it would have been obvious before the effective filing date of the invention to modify the electrode of Hagar and incorporate additional electrical connector, a conductive stud, as taught by Sanfilippo so that the electrode can be connected with two monitoring devices simultaneously.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/23/2021